 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7   ERIC THOMAS MESI,                                     Case No. 2:19-cv-2183-KJD-DJA
 8                                            Plaintiff,                     ORDER
 9           v.
10   VANESSA MARIE MESI, et al.,
11                                         Defendants.
12          Before the Court is United States Magistrate Judge Albregts’s Report and
13   Recommendation that plaintiff Thomas Mesi’s complaint be dismissed for lack of subject matter
14   jurisdiction (ECF No. 3). Mesi has filed an opposition to the recommendation (ECF No. 4).
15   Though the time to do so has passed, none of the defendants have responded to Mesi’s
16   objections. The Court has conducted a de novo review of the Magistrate Judge’s findings and
17   Mesi’s objections under 28 U.S.C. § 636(b)(1) and LR IB 3-2. The Court determines that the
18   Report and Recommendation entered December 27, 2019, should be ADOPTED and
19   AFFIRMED.
20          Magistrate Judge Albregts correctly found that Mesi’s complaint does not adequately
21   plead facts to support federal question or diversity jurisdiction. R&R at 1–2. Mesi’s complaint
22   boils down to alleged bankruptcy fraud in an unrelated proceeding. Mesi’s relationship to a
23   federal question here is tenuous at best. The mere fact Mesi’s allegations relate in some way to
24   federal bankruptcy law does not automatically vest this Court with jurisdiction. A dispute
25   demands “a substantial” federal question to warrant a federal forum. See Campbell v. Aerospace
26   Corp., 123 F.3d 1308, 1315 (9th Cir. 1997). Such a federal issue is not present here.
27          Even if there were a federal question here, Mesi does not have standing to bring claims
28   for bankruptcy fraud against these defendants. In response to the Magistrate Judge’s
 1   recommendation, Mesi lists four federal statutes that he believes support federal jurisdiction
 2   here: The Computer Fraud and Abuse Act, The Stored Communications Act, The Electronic
 3   Communications Privacy Act, and The Defend Trade Secrets Act. See P.’s Obj. to R&R 3–4,
 4   ECF No. 4. However, none of those acts allow a private citizen to bring criminal charges against
 5   another private citizen. Mesi admits that his complaint is not a garden-variety civil case, “but a
 6   Federal Indictment.” Id. at 4 (internal quotations and emphases omitted). Mesi lacks standing to
 7   bring bankruptcy fraud charges and has not demonstrated that this Court has jurisdiction over his
 8   claims.
 9             Accordingly, IT IS HEREBY ORDERED that the Magistrate Judge’s Report and
10   Recommendation (ECF No. 3) is ADOPTED and AFFIRMED;
11             IT IS FURTHER ORDERED that this case is DISMISSED. All other motions are
12   DENIED as moot.
13   Dated this 20th day of February, 2020.
14
15                                                  _____________________________
                                                    Kent J. Dawson
16                                                  United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28



                                                     -2-
